DISMISS and Opinion Filed June 29, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00076-CV

SEVEN THOUSAND EIGHT HUNDRED NINETY DOLLARS IN UNITED
              STATES CURRENCY, Appellant
                          V.
                STATE OF TEXAS, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-00937

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      After appellant failed to timely file his brief, we directed appellant by postcard

dated June 8, 2022 to file his brief within ten days and cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice.

See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not filed his brief or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


220076F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SEVEN THOUSAND EIGHT                         On Appeal from the 193rd Judicial
HUNDRED NINETY DOLLARS IN                    District Court, Dallas County, Texas
UNITED STATES CURRENCY,                      Trial Court Cause No. DC-21-00937.
Appellant                                    Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
No. 05-22-00076-CV          V.               Goldstein participating.

STATE OF TEXAS, Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered June 29, 2022




                                       –3–